Citation Nr: 1235971	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, claimed as enlarged heart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1974 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied the current appellate claim.

This case was previously before the Board in July 2007 and August 2010, at which time the current appellate claim was remanded for further development.  

For the reasons detailed below, the appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that when this case was previously before it in July 2007 and August 2010 it included additional appellate claims other than service connection for a heart disability.  However, these claims were either adjudicated by the Board or otherwise resolved.  For example, in July 2007, the Board found that an earlier effective date was warranted for the establishment of service connection for hypertension, but not for the establishment of service connection for an acquired psychiatric disorder.  In August 2010, the Board denied a rating in excess of 10 percent for the service-connected hypertension.  The Veteran also had claims of service connection for a kidney disorder and leg length discrepancy, claimed as drawing of the right leg and hip, which were allowed by rating decisions promulgated in December 2009 and December 2010, respectively.  Therefore, those matters are not before the Board at this time.

It is noted that the Veteran submitted documentation while the Board was in the process of obtaining medical opinions concerning his claim indicating that he wished to withdraw the pending appeal.  However, after he was notified of the opinions, he and his representative submitted additional evidence and asked that the case be remanded for the agency of original jurisdiction to review the evidence in the first instance.  If it was the intention of the Veteran to withdraw his appeal, he may do so by notifying the agency of original jurisdiction while the case is in remand status.
The Veteran also raised the issues of entitlement to service connection for diabetes, sciatic nerves with spastic pain, radicular pain down the leg and groin pain.  See VA Form 9 dated April 2005.  These issues have not yet been addressed and/or adjudicated; therefore, the Board refers these issues for any appropriate action.  


REMAND

In May 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A, 7109 and 38 C.F.R. 
§ 20.901 regarding the claim of service connection for a heart disability.  The requested opinion was subsequently promulgated in September 2011, as well as addendums/clarifying opinions in January and June 2012 (although the former was dated in "2011").  The Veteran was provided with a copy of this opinion in July 2012, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  

In August 2012, the Veteran submitted additional evidence to the Board and specifically requested that this evidence, as well as the Independent Medical Opinion (presumably the VHA opinions), be remanded to the agency of original jurisdiction (AOJ) for initial consideration.  Further, it was specifically requested that by AOJ, the Veteran meant the RO in Montgomery, Alabama.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review in the first instance the evidence submitted by the Veteran in August 2012, the VHA opinions promulgated in September 2011, January 2012, and July 2012; as well as any additional evidence added to the record since the RO last adjudicated this case.

2.  After completing any additional development deemed necessary, the RO should readjudicate the issue on appeal in light of the evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

